Citation Nr: 0117348	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
impotence.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

3.  Entitlement to an effective date prior to June 10, 1996, 
for the grant of service connection for impotence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1941 to 
September 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's service-connected impotence is currently 
manifested by significantly diminished erectile function 
without penile deformity.

2.  The appellant has erectile dysfunction with impotence; 
neither testicular abnormality nor sterility is shown.

3.  The appellant submitted an informal claim for service 
connection for impotence at a June 7, 1995, RO hearing; the 
formal claim was not received until June 10, 1996.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for impotence are not met.  38 U.S.C.A. § 1155 
(West 1991);Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, §  4, 114 Stat. 2096,___(2000)(to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 7599-7522 (2000).

2.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114(k), § 1155 (West 1991);Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, §  4, 114 Stat. 
2096,___(2000)(to be codified at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.350(a) (2000).

3.  The criteria for an effective date earlier than June 10, 
1996, for a grant of service connection for impotent are not 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increase

The appellant contends that the noncompensable evaluation 
assigned his service-connected impotence does not reflect 
adequately the severity of his disorder.  He asserts that the 
evaluation should be increased based on longstanding loss of 
erectile power, and an inability to penetrate.

This claim arises from the appellant's application for 
increased compensation and there is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the appellant has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the appellant has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the Statements of the 
Case and Supplemental Statements of the Case that have been 
issued during the appellate process.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
claims, have been satisfied.

Because the appellant has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for impotence as secondary to service-
connected urethritis with prostatitis was granted in December 
1996, with the assignment of a zero percent (noncompensable) 
rating under Diagnostic Code 7255.  Diagnostic Code 7255 
provides a 20 percent evaluation for deformity of the penis 
with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2000).

The record shows that, in March 1951, service connection was 
granted for chronic urethritis.  In September 1978, the 
appellant complained of partial impotence.  He reported 
morning erections.  The assessment was probably psychogenic 
etiology for decreased erections pending lab work.  
Subsequently dated private medical records show that the 
appellant was seen for voiding difficulty and complaints of 
impotence.  He underwent transurethral prostatic resection 
(TUPR) twice.  On VA examination in November 1993, the 
appellant stated that he had been impotent since his last 
TUPR.  He complained that he was unable to attain and sustain 
erection.  The diagnosis was erectile dysfunction due to 
chronic and recurrent bladder and prostate infections, status 
post TUPR times two.

In June 1996, the appellant requested evaluation of 
impotence.  On VA examination in September 1996, the 
appellant, age 72, complained of lack of erection for 30 
years.  By history, impotence began in 1966; he was able to 
conceive two children previously.  The appellant reported 
that he has tried various methods unsuccessfully to regain 
erectile function, such as a vacuum system and pills.  He has 
been considering a prosthesis.  Objectively, no penile 
deformity was seen.  The appellant stated that he had zero to 
10 percent power of erection, and that he can ejaculate with 
the help of his wife.  He further stated that only less than 
10 percent of he erectile power is preserved.  The diagnosis 
was impotence with 10 percent preserved power of erection.

At his personal hearing in October 1998, the appellant argued 
that he was totally impotent, warranting a compensable 
evaluation, because he was unable to sustain an erection 
sufficient for penetration.  He further argued that his 
erectile power on recent VA examination was closer to zero 
percent than 10 percent.

VA treatment records dated September 1995 to October 1998 
note the presence of impotence; there was no indication as to 
penile deformity.

The appellant again testified at a personal hearing in 
January 2001 that an increased rating was warranted for 
impotence.  At this time, VA outpatient clinic records dated 
May and June 2000 were submitted and review of these records 
by the RO was waived.  The appellant's representative noted 
that these record indicate the presence of penile deformity.

Review of the VA outpatient clinic treatment records dated 
May and June 2000 reflect that the appellant reported a 
history of deformity of the penis during mental health 
consultation.  There was no objective examination of the 
penis or medical opinion that there is deformity of the 
penis.  On urological examination in May 2000, the appellant 
was seen for difficulties voiding his bladder and he was 
catheterized.  No deformity of the penis was reported.

In view of the absence of objective medical findings for 
deformity of the penis, the criteria for a 20 percent 
disability evaluation under diagnostic code 7522 are not met.  
When the requirements for a compensable evaluation are not 
met, a zero (noncompensable) evaluation must be assigned 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code.  Also, the Board finds no basis for 
staged ratings pursuant to Fenderson.  Therefore, the claim 
must be denied.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (2000).
The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected impotence has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Special Monthly Compensation (SMC)

The appellant seeks SMC for erectile dysfunction/impotency as 
a result of chronic urethritis with prostatitis, status post 
TUPR.  Under 38 C.F.R. § 1114(k), additional monthly 
compensation is payable for loss of use of one or more 
creative organs that is the result of a service-connected 
disability.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
Loss of use of one testicle will be established when 
examination by a board finds that: (a) the diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
the diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) if neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1)(i).

The criteria for SMC based on loss or loss of use of a 
creative organ are stated above.  Clearly, there is no 
competent evidence that shows the appellant has lost a 
testicle or even part of his penis.  

In evaluating the claim, the Board observes that neither 
erectile dysfunction nor impotence is covered under 38 C.F.R. 
§ 3.350 and 38 C.F.R. § 3.350(a)(1) concerns the loss of 
"creative" ability by service-connected veterans.  In this 
case, competent medical evidence has not been presented 
showing that the "creative" portion of the appellant's 
genitourinary function, that is, his ability to produce 
spermatozoa, has been lost.  Also, testicular atrophy or loss 
is not shown, and there is no competent evidence of 
sterility.  While the appellant testified in January 2000 
that he cannot maintain an erection to achieve penetration 
and that his erectile function was closer to zero percent 
than 10 percent, the record does not show a complete loss of 
erectile function.  On VA examination in September 1996, the 
appellant described having zero to 10 percent erectile 
function and the ability to ejaculate with the assistance of 
his wife.

Essentially, although erectile dysfunction/impotence 
significantly impedes the appellant's creative functioning, 
loss of use of a creative organ is not established as the 
appellant still has creative functioning.  Based on the 
aforementioned, the evidence does not support SMC for the 
loss of use of a creative organ.  Accordingly, the Board 
concludes that the criteria for SMC based on the loss of use 
of a creative organ have not been met.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 C.F.R. §§ 3.102, 4.3 (2000).

Finally, the Board acknowledges and empathizes with the 
appellant's progressively worsening impotence experienced as 
a consequences of service-connected chronic urethritis with 
prostatitis.  He is reminded that should he ever be found 
unable to produce spermatozoa, or should he meet one of the 
other criteria set forth in 38 C.F.R. § 3.350, he may present 
a new claim to the VA for loss of use of a creative organ.

III.  Claim for an Earlier Effective Date

The appellant contends, in essence, that an effective date 
earlier than June 10, 1996, should be assigned to the grant 
of service connection for impotence secondary to service-
connected urethritis with prostatitis.

At a June 7, 1995, personal hearing, the appellant raised the 
issue of entitlement to service connection for impotence.  
The hearing officer stated that he would use the hearing date 
as the date of an informal claim.  On June 10, 1996, VA 
received a formal claim for service connection for impotence.

In a December 1996 rating decision, the RO granted service 
connection for impotence, assigning a noncompensable 
evaluation effective from June 10, 1996, the date the 
appellant's formal claim was received.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the application will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).  Therefore, under certain circumstances, 
the date of the informal claim must be accepted as the date 
of the claim or application for the purpose of determining an 
effective date.

In this case, the appellant avers that the June 1995 hearing 
date should be considered the date of claim for purposes of 
establishing the effective date of the grant of service 
connection for impotence.

As noted, the governing law and regulatory provisions provide 
that the effective date for an award of compensation, based 
on an original claim, shall be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  
While the appellant effectively submitted an informal claim 
for service connection at the June 7, 1995, hearing, this 
date was not preserved as the date of claim since the formal 
claim was received more than one year after the date of the 
informal claim.  The formal claim for service connection was 
received on June 10, 1996, which was unfortunately one year 
and three days after receipt of the informal claim.

As the appellant's formal claim for service connection for 
impotence was received on June 10, 1996, an earlier effective 
date cannot be assigned.  Under the circumstances of this 
case, the Board is without authority to grant the benefit 
sought on appeal.  It is precluded by law.  In Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), held that in cases such as this in 
which the law is dispositive, the claim should be denied 
because of the absence of legal merit.


ORDER

An increased rating for impotence is denied.

Special monthly compensation due to loss of use of a creative 
organ is denied.

An effective dated earlier than June 10, 1996, for a grant of 
service connection for impotence is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

